Title: Elizabeth Smith Shaw to Abigail Adams, 3 October 1788
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill October 3d 1788—
          My Dear Sister—
        
        I am almost affraid you do not love me so well as I hoped you did— If you had have known how much you dissappointed me, & my Friends here, in not making us a visit, your benevolence would have induced my Brother, & you, to have surmountd every Obstacle—
        If I had not felt too great a tenderness for the Parent, I would have told you that your Son was here very Sick, & had alarming Complaints— And indeed I could have told you so with truth— But I did not want to decoy you here in this way, & make you travel the road with an akeing heart, I know too well the distress of it—
        I suppose Mr Adams is with you before this time— He would go to Newbury a Tuesday contrary to my advice—& I have been very uneasy about him ever since— I think it is highly necessary for him to be exceeding careful as to Diet, Exercise, &cc— As to Study that must certainly be laid aside for the present— We wished him to have tarried longer here, He knows that I felt a pleasure in attending upon One, who I thought so worthy of our Love, & esteem— I hope he is with you now & much better— My Love to him I will not say to him that I hope Morpheus nightly sheds his Poppies o’er his head, but in a more Christian stile, pray that the good Shepherd of Isreal, who himself never slumbers nor sleeps, would encircle him in the arms of his Love, & remove every disorder,—that his Blood may flow on in a regular & healthful Course, & he perfectly restored—that the rose may again return to his Cheek, & the glow of health smile & brighten in his Face—
        I hope to see you next week, if our chaise wheels are done, & nothing happens we expect to come— Mr Allen has been sick with weak Eyes ever since he returned— They were here a Lecture day this week, & gave some account of the dreadful trial she had with her child— I believe she does not want to go another Journey with one—
        
        Please to give my love to my Sister Cranch & Cousins— cousin Betsy Smith begs to be remembered by her Aunts, as well my Son & Daughter.
        Ever, & unalterably your affectionate sister
        E Shaw
      